Name: Commission Regulation (EEC) No 2250/85 of 2 August 1985 fixing, for 1985/86 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 210/ 14 Official Journal of the European Communities 7. 8 . 85 COMMISSION REGULATION (EEC) No 2250/85 of 2 August 1985 fixing, for 1985/86 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable during the first month of the marketing year ; whereas the Council has not to date adopted cereal prices for the 1985/86 marketing year, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 2727/75 (*), whereas the Commission, in compliance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy in the sector in question ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas under these circumstances the Commissionhas adopted prices to be used for calculation of levies in the cereals sector ; whereas these prices, including that for maize, are given in Article 2 of Commission Regulation (EEC) No 2124/85 Q ; whereas that for maize must, in accordance with the abovementioned provision, be used for determination of the threshold price for broken rice ; Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duisburg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; Whereas in order to prevent imports of broken rice acting as a brake on the normal disposal of Commu ­ nity production throughout the Community market, the threshold price for broken rice should be set at 135 % of the price applicable for maize, i.e. at 227,58 ECU per tonne ;Whereas, pursuant to Article 14 (3) of the said Regula ­ tion, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtaining by an amount for the protection of the industry ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3) ; whereas the components used for ad ­ justing the threshold price for milled rice were fixed by Commission Regulation No 467/67/EEC (4), as last amended by Regulation (EEC) No 2249/85 (*) ; Article 1 Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed in ECU per tonne at :(') OJ No L 166, 25. 6 . 1976, p. 1 . 0 OJ No L 107, 19 . 4. 1984, p. 13 . (3) OJ No L 156, 14. 6 . 1978 , p. 14. (4) OJ No 204, 24. 8 . 1967, p. 1 . M See page 13 of this Official Journal . ( «) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 198 , 30 . 7 . 1985, p . 31 . 7. 8 . 85 Official Journal of the European Communities No L 210/ 15 \ Threshold price Month Husked rice Round grain milled rice Long grain milled rice September 1985 541,63 720,69 791,81 October 1985 545,75 726,01 797,78 November 1985 549,87 731,33 803,75 December 1985 553,99 736,65 809,72 January 1986 558,1 1 741,97 815,69 February 1986 562,23 747,29 821,66 March 1986 566,35 752,61 827,63 April 1986 570,47 757,93 833,60 May 1986 574,59 763,25 839,57 June 1986 578,71 768,57 845,54 July 1986 582,83 773,89 851,51 August 1986 582,83 773,89 851,51 Article 2 The threshold price for broken rice is hereby fixed at 307,23 ECU per tonne. Article 3 This Regulation shall enter into force on 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1985. For the Commission The President Jacques DELORS